UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-31199 CALYPSO MEDIA SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 12 North Washington Street, Montoursville, Pennsylvania 17754 (Address of principal executive offices) (570) 368-7633 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Don not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of November 15, 2010 Common Stock, $0.00001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4(T). Controls and Procedures 12 PART II—OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures - 2 - PARTI—FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Financial Statements Unaudited Consolidated Balance Sheets - September 30, 2010 and December 31, 2009 4 Unaudited Consolidated Statements of Operations - Three and Nine Months EndedSeptember 30, 2010 and 2009 5 Unaudited Consolidated Statements of Stockholder’s Equity 6 Unaudited Consolidated Statements of Cash Flows - Three and Nine Months EndedSeptember 302010 and 2009 7 Notes to Unaudited Consolidated Financial Statements 8 - 3 - CALYPSO MEDIA SERVICES GROUP, INC. Consolidated Balance Sheets (Unaudited) ASSETS September 30, December 31, CURRENT ASSETS (Unaudited) Cash $ $ Accounts receivable less allowance for doubtful accounts of $86,141 and $74,656, respectively Prepaid expenses - Total Current Assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Income taxes payable - Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stock; 10,000,000 shares authorized, at $0.001 par value, no shares issued and outstanding, respectively - - Common stock; 100,000,000 shares authorized, at $0.00001 par value, 5,000,000 shares issued and outstanding, respectively 50 50 Additional paid-in capital Retained earnings Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. - - - 4 - CALYPSO MEDIA SERVICES GROUP, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, ADVERTISING REVENUES $ COST OF SALES GROSS MARGIN OPERATING EXPENSES General and administrative Depreciation expense Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest income Interest expense - - ) - Total Other Income INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) ) ) NET INCOME (LOSS) $ ) $ ) $ $ BASIC AND DILUTED INCOME (LOSS) PER SHARE $ ) $ ) $ $ BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. - 5 - CALYPSO MEDIA SERVICES GROUP, INC. Consolidated Statements of Stockholders' Equity (Unaudited) Additional Common Stock Paid-in Retained Shares Amount Capital Earnings Total Balance, December 31, 2009 50 Net income for the nine months ended September 30, 2010 - - - Balance, September 30, 2010 $
